Citation Nr: 1136059	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1957 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in October 2009.

The Veteran presented testimony at a Board hearing in October 2010, and a transcript of the hearing is associated with his claims folder.  

The issue of an increased rating for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus disability was caused by his service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus, on a secondary basis, are met.  38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Compliant notice was provided in January and April 2009.  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service connection is in effect for a bilateral hearing loss disability, and the Veteran asserts that his bilateral hearing loss disability caused his tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran has submitted an August 2009 letter from a private audiologist indicating that his medical history was reviewed.  The Veteran reported that he had tinnitus that goes away when he puts his hearing aids in.  The evaluation including an assessment of the tympanic membranes and the external ear canals.  The audiologist indicated that audiometry showed that the Veteran had a 43-48 dB sensorineural hearing loss.  Based upon the evaluation, the audiologist indicated that the Veteran's tinnitus was secondary to his hearing loss.  

In summary, the August 2009 audiology report contains an unambiguous opinion linking the Veteran's tinnitus to his service-connected hearing loss, and there is no compelling evidence of record to suggest the contrary.  The opinion, while not supported by a detailed rationale, was based upon a thorough assessment of the Veteran's tympanic membranes and external ear canals.  

Overall, the Board is satisfied that there is competent medical evidence of record supporting a causal link between tinnitus and a bilateral hearing loss disability, and service connection for tinnitus on a secondary basis is accordingly warranted.


ORDER

Service connection for tinnitus as secondary to the Veteran's service-connected bilateral hearing loss disability is granted.  


REMAND

During the Veteran's hearing in October 2010, he indicated that his hearing loss had become worse since the most recent VA examination for it, which was in February 2009.  When it has been alleged that a disability has become worse since the last rating examination, another VA examination is necessary.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet.App. 629 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination to address the extent and severity of his current service-connected bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examination must encompass pure tone threshold and Maryland CNC testing, and the examiner must describe the functional effects (social and occupational) of the hearing loss disability.  All opinions must be supported by a complete rationale in a typewritten report. 

2.  After completion of the above, the RO should review the expanded record and determine if an increased rating may be granted for the Veteran's service-connected bilateral hearing loss disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


